PER CURIAM.
In these consolidated appeals, the appellants, S. James Clarkson, Elizabeth H. Clarkson (now deceased), Peter Borovich, Lexsandria Borovich, Kenneth Borovich, Mary Ellen Borovich, and Augusta Woods Condominium Association, challenge the final judgments awarding attorney’s fees to each of the appellees, U.S. Home Corporation and Epic Associates 81-LIII.
The record indicates that the trial court was presented with evidence on the factors which must be considered in fixing reasonable attorney’s fees. See Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). The trial court, however, failed to include in either order specific findings as to the hourly rate, the number of hours reasonably expended, and the appropriateness of reduction or enhancement as mandated by Rowe. Although we do not conclude that the record establishes that there was reversible error in the amount of the fees awarded in either case, we must remand the cases for the entry of orders setting forth the findings required by Rowe. See De Loach v. Westman, 506 So.2d 1142 (Fla. 2d DCA 1987).
Remanded.
SCHEB, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.